--------------------------------------------------------------------------------

Exhibit 10.14

 
[Non-Employee Director]
Notice of Restricted Stock Unit Grant


Participant: 
[Participant Name]

 
Company:
                              CoreLogic, Inc.

 
Notice:
You have been granted the following Restricted Stock Units in accordance with
the terms of the Plan and the Restricted Stock Unit Award Agreement attached
hereto.

 
Type of Award:
Restricted Stock Units

 
Plan:
The CoreLogic, Inc. 2006 Incentive Compensation Plan

 
Grant:
                                    Date of Grant:  [Grant Date]

Number of Shares Underlying Restricted Stock Units:  [Number of Shares Granted]


Period of Restriction:
Subject to the terms of the Plan and this Agreement, the Period of Restriction
applicable to the Restricted Stock Units shall commence on the Date of Grant and
shall lapse on the date listed in the “Lapse Date” column below as to that
portion of Shares underlying the Restricted Stock Units set forth below opposite
each such date.



 
 
Lapse Date
Portion of Shares as to
Which Period of Restriction Lapses
Date of Grant + 1 year
1/3
Date of Grant + 2 years
1/3
Date of Grant + 3 years
1/3





The vesting schedule set forth above requires the Participant’s continued
service through each applicable Lapse Date as a condition to the lapsing of the
Period of Restriction on such Lapse Date.  Except as provided in Section 4 of
this Agreement, service for only a portion of the Period of Restriction prior to
the Lapse Date, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of services as provided in Section 4
below or under the Plan.


Rejection:
If you wish to accept this Restricted Stock Unit Award, please access Fidelity
NetBenefits® at www.netbenefits.com and follow the steps outlined under the
"Accept Grant" link at any time within forty-five (45) days after the Date of
Grant.  If you do not accept your grant via Fidelity NetBenefits® within
forty-five (45) days after the Date of Grant, you will have rejected this
Restricted Stock Unit Award.


 
 

--------------------------------------------------------------------------------

 

[Non-Employee Director]
Restricted Stock Unit Award Agreement


This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of the
Date of Grant set forth in the Notice of Restricted Stock Unit Grant attached
hereto (the “Grant Notice”), is made between CoreLogic, Inc. (the “Company”) and
the Participant set forth in the Grant Notice.  The Grant Notice is included in
and made part of this Agreement.
 
1.  
Definitions.

 
Capitalized terms used but not defined in this Agreement (including the Grant
Notice) have the meaning set forth in the Plan.
 
2.  
Grant of the Restricted Stock Units.

 
Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, a right to
receive the number of shares of common stock of the Company, par value $0.00001
per share (“Shares”), set forth in the Grant Notice (the “Restricted Stock
Units”).
 
3.  
Dividend Equivalents.

 
Each Restricted Stock Unit shall accrue Dividend Equivalents with respect to
dividends that would otherwise be paid on the Share underlying such Restricted
Stock Unit during the period from the Grant Date to the date such Share is
delivered in accordance with Section 6. As of any date in this period that the
Company pays an ordinary cash dividend on its shares of common stock, the
Company shall credit the Participant with an additional number of Restricted
Stock Units equal to (i) the per share cash dividend paid by the Company on its
common stock on such date, multiplied by (ii) the total number of Restricted
Stock Units subject to the Award as of the related dividend payment record date
(including any Dividend Equivalents previously credited hereunder), divided by
(iii) the Fair Market Value of a share of common stock on the date of payment of
such dividend.  Any Restricted Stock Units credited pursuant to the foregoing
provisions of this Section 3 shall be subject to the same Period of Restriction,
payment, delivery and other terms, conditions and restrictions as the original
Restricted Stock Units to which they relate.  Any such crediting of Dividend
Equivalents shall be conclusively determined by the Committee.
 
4.  
Period of Restriction; Termination.

 
The Period of Restriction with respect to the Restricted Stock Units shall be as
set forth in the Grant Notice.  Subject to the terms of the Plan and the
remaining provisions of this Section 4, all Restricted Stock Units for which the
Period of Restriction had not lapsed prior to the date of the Participant’s
Termination shall be immediately forfeited.  Notwithstanding the foregoing to
the contrary:
 
(a)  
In the event of the Participant’s death or Disability prior to his or her
Termination, the Period of Restriction as to all remaining unpaid Restricted
Stock Units shall lapse in its entirety.

 
(b)  
In the event of the Participant’s Termination due to his or her retirement from
the Board, irrespective of length of service prior to such retirement, the
Period of Restriction as to all remaining unpaid Restricted Stock Units shall
lapse in its entirety.

 
5.  
Change of Control.

 
In the event of a Change of Control, the provisions of Section 15.1 of the Plan
shall apply to the remaining unpaid Restricted Stock Units.
 

 
 

--------------------------------------------------------------------------------

 
 
6.  
Delivery of Shares.

 
The Shares underlying the Restricted Stock Units for which the Period of
Restriction has lapsed according to the vesting schedule set forth in the Grant
Notice, together with Shares comprising all accrued Dividend Equivalents with
respect to such Restricted Stock Units, shall be delivered by the Company to the
Participant as soon as reasonably practicable, but in no event later than 74
days, following the applicable Lapse Date set forth in the Grant Notice.  The
Shares underlying the Restricted Stock Units for which the Period of Restriction
has lapsed pursuant to Section 4 or Section 5 of this Agreement, together with
Shares comprising all accrued Dividend Equivalents with respect to such
Restricted Stock Units, shall be delivered by the Company to the Participant as
soon as reasonably practicable, but in no event later than 74 days, following
the first to occur of (i) the date of the Participant’s Disability, (ii) the
date of the Participant’s death, (iii) the date of the Participant’s “separation
from service” (as such term is used for purposes of Section 409A of the Code),
whether such separation from service results from retirement or otherwise, or
(iv) the date of a Qualified Change of Control, provided that any Shares for
which the Period of Restriction has lapsed pursuant to Section 5 of this
Agreement in connection with a Change of Control that is not a Qualified Change
of Control shall be delivered as soon as reasonably practicable, but in no event
later than 74 days, following the applicable Lapse Date set forth in the Grant
Notice if such Lapse Date occurs prior to any of the other events triggering
delivery specified in this sentence.  The Participant shall have no rights to
receive delivery of any Shares with respect to Restricted Stock Units that have
been forfeited or cancelled, or for which Shares have previously been
delivered.  No fractional Shares shall be delivered, and the Shares otherwise
deliverable in any payment pursuant to this Section 6 shall be rounded down to
the nearest whole number of Shares.
 
7.  
No Ownership Rights Prior to Issuance of Shares.

 
Neither the Participant nor any other person shall become the beneficial owner
of the Shares underlying the Restricted Stock Units, nor have any rights to
dividends (other than rights to Dividend Equivalents pursuant to Section 3) or
other rights as a shareholder with respect to any such Shares, until and after
such Shares have been actually issued to the Participant and transferred on the
books and records of the Company or its agent in accordance with the terms of
the Plan and this Agreement.
 
8.  
Detrimental Activity.

 
(a)  Notwithstanding any other provisions of this Agreement to the contrary, if
at any time prior to the delivery of Shares with respect to the Restricted Stock
Units, the Participant engages in Detrimental Activity, such Restricted Stock
Units shall be cancelled and rescinded without any payment or consideration
therefor.  The determination of whether the Participant has engaged in
Detrimental Activity shall be made by the Committee in its good faith
discretion, and lapse of the Period of Restriction and delivery of Shares with
respect to the Restricted Stock Units shall be suspended pending resolution to
the Committee’s satisfaction of any investigation of the matter.
 
(b)  For purposes of this Agreement, “Detrimental Activity” means at any time
(i) using information received during the Participant’s membership on the Board
relating to the business affairs of the Company or any of its Subsidiaries or
Affiliates, in breach of the Participant’s express or implied undertaking to
keep such information confidential; (ii) directly or indirectly persuading or
attempting to persuade, by any means, any employee of the Company or any of its
Subsidiaries or Affiliates to breach any of the terms of his or her employment
with Company, its Subsidiaries or its Affiliates; (iii) directly or indirectly
making any statement that is, or could be, disparaging of the Company or any of
its Subsidiaries or Affiliates, or any of their respective employees (except to
the extent necessary to respond truthfully to any inquiry from applicable
regulatory authorities or to provide information pursuant to legal process);
(iv) directly or indirectly engaging in any illegal, unethical or otherwise
wrongful activity that is, or could be, substantially injurious to the financial
condition, reputation or goodwill of the Company or any of its Subsidiaries or
Affiliates; or (v) directly or indirectly engaging in an act of misconduct such
as, embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Company or any of its Subsidiaries or Affiliates, breach of fiduciary duty or
disregard or violation of rules, policies or procedures of the Company or any of
its Subsidiaries or Affiliates, an unauthorized disclosure of any trade secret
or confidential
 

-  -
 
   



 
 

--------------------------------------------------------------------------------

 

information of the Company or any of its Subsidiaries or Affiliates, any conduct
constituting unfair competition, or inducing any customer to breach a contract
with the Company or any of its Subsidiaries or Affiliates, in each case as
determined by the Committee in its good faith discretion.
 
9.  
The Plan.

 
In consideration for this grant, the Participant agrees to comply with the terms
of the Plan and this Agreement. This Agreement is subject to all the terms,
provisions and conditions of the Plan, which are incorporated herein by
reference, and to such regulations as may from time to time be adopted by the
Committee.  In the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly, provided that the provisions of
Section 6 (Delivery of Shares) of this Agreement shall control over any
conflicting payment provisions of the Plan.  The Plan and the prospectus
describing the Plan can be found on Fidelity NetBenefits® at www.netbenefits.com
under Plan Information and Documents.  A paper copy of the Plan and the
prospectus shall be provided to the Participant upon the Participant’s written
request to the Company at CoreLogic, Inc., 4 First American Way, Santa Ana,
California 92707, Attention: Incentive Compensation Plan Administrator, or such
other address as the Company may from time to time specify.
 
10.  
Compliance with Laws and Regulations.

 
(a)         The Restricted Stock Units and the obligation of the Company to sell
and deliver Shares hereunder shall be subject in all respects to (i) all
applicable Federal and state laws, rules and regulations and (ii) any
registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Committee shall, in its
discretion, determine to be necessary or applicable.  Moreover, the Company
shall not deliver any certificates for Shares to the Participant or any other
person pursuant to this Agreement if doing so would be contrary to applicable
law.  If at any time the Company determines, in its discretion, that the
listing, registration or qualification of Shares upon any national securities
exchange or under any state or Federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable, the Company shall not
be required to deliver any certificates for Shares to the Participant or any
other person pursuant to this Agreement unless and until such listing,
registration, qualification, consent or approval has been effected or obtained,
or otherwise provided for, free of any conditions not acceptable to the Company.
 
(b)         It is intended that the Shares received in respect of the Restricted
Stock Units shall have been registered under the Securities Act.  If the
Participant is an “affiliate” of the Company, as that term is defined in Rule
144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144.  Certificates representing
Shares issued to an “affiliate” of the Company may bear a legend setting forth
such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with Federal and state securities laws.
 
(c)         If, at any time, the Shares are not registered under the Securities
Act, and/or there is no current prospectus in effect under the Securities Act
with respect to the Shares, the Participant shall execute, prior to the delivery
of any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
shares acquired under this Agreement for the Participant's own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.
 
11.  
Notices.

 
All notices by the Participant or the Participant’s assignees shall be addressed
to
 

-  -
 
   



 
 

--------------------------------------------------------------------------------

 
 
CoreLogic, Inc., 4 First American Way, Santa Ana, California 92707, Attention:
Incentive Compensation Plan Administrator, or such other address as the Company
may from time to time specify.  All notices to the Participant shall be
addressed to the Participant at the Participant’s address in the Company's
records.
 
12.   Severability.
 
In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.
 
13.           Adjustments.


The Restricted Stock Units and the Shares underlying the Restricted Stock Units
shall be subject to adjustment and conversion pursuant to the terms of Section
4.3, Article XV and XVI of the Plan.


14.           Tax Withholding.


Any payment or delivery of Shares pursuant to this Agreement shall be subject to
the Company’s rights to withhold any applicable Federal, state, local and
non-United States taxes in accordance with Article XVII of the Plan.


15.           Section 409A.


The provisions of this Agreement shall be construed and interpreted to comply
with Section 409A of the Code so as to avoid the imposition of any penalties,
taxes or interest thereunder.  Notwithstanding any provision of Section 6 of
this Agreement to the contrary, if the Participant is a “specified employee” as
defined in Section 409A of the Code, the Participant shall not be entitled to
any payment of Shares underlying Restricted Stock Units that are considered
deferred compensation subject to the requirements of Section 409A of the Code in
connection with the Participant’s separation from service until the earlier of
(a) the date which is six months after the Participant’s separation from service
for any reason other than the Participant’s death, or (b) the date of the
Participant’s death.  Any Shares underlying the Restricted Stock Units otherwise
payable to the Participant following the Participant’s separation from service
that are not so paid by reason of this Section 15 shall be paid as soon as
reasonably practicable (but in no event later than 74 days) after the date that
is six months after the Participant’s separation from service (or, if earlier,
the date of the Participant’s death).  The provisions of this Section 15 shall
only apply if, and to the extent, required to comply with Section 409A of the
Code.


 


 


 

  CORELOGIC, INC.          
Date:  [Grant Date]
By:
        Name : [Anand Nallathambi]       Title:  [Chief Executive Officer]     
     




 
 



 







Acknowledged and agreed as of the Date of Grant:




Printed Name:                                [Participant Name]




Date:                      [Acceptance Date]




[Signed Electronically]
 
 

--------------------------------------------------------------------------------